Appeal by claimant in condemnation proceedings in Nassau county from an qrder of the County Court, Nassau County, denying a motion to .direct fho com*897missioners of estimate to file an amended report in accordance with subdivision b of section 11-71.0 of the Nassau County Administrative Code (Laws of 1939, chap. 272). No objection has been raised to the form of the procedure. Order reversed on the law, with ten dollars costs and disbursements, and motion granted, without costs. The commissioners of estimate are directed to file an amended report by including as part of the award of compensation interest on the damages at the rate of six per cent from the time of the vesting of title (January 10, 1939) to July 1, 1939 (the effective date of section 3-a of the General Municipal Law), and at the rate of four per cent from that date to the date of the report of the commissioners of estimate (May 14, 1940). Any interest accruing after May 14, 1940, would be at the rate of four per cent upon the aggregate of the principal and interest as stated. This determination shall not be deemed to affect the reduction in the amount of the award made by the County Court and the interest, as stated, should be on the reduced amount. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur. Settle order on notice.